DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2018, and 02/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure 
In claims 1 and 14, limitation “an object detector configured to detect” has support found in specification paragraph 23 and is disclosed as a “millimeter-wave radar and an infrared laser.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 14, claim limitations “an inter-vehicle distance measurement unit configured to measure” and “a projection controller configured to control” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Claims 2-13 and 15-20 are rejected for their dependence on claims 1 and 14, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts taught therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently teaches the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20170036601) (hereinafter Kimura) in view of Choi et al. (US 20200361482) (hereinafter Choi).
Regarding claim 1, Kimura teaches A display system of a head-up display, comprising:
an object detector configured to detect a forward vehicle which is traveling in front of the user's vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that detects forward vehicle);
an inter-vehicle distance measurement unit configured to measure an inter-vehicle distance between the user's vehicle and the forward vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that measures distance to forward vehicle);
a projection controller configured to control the head-up display such that a display position of a virtual image of the virtual marker is changed depending on the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield HUD that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller).
However, Kimura does not explicitly teach a traveling direction guiding HUD as needed for the limitations of claim 1. 
Choi, in a similar field of endeavor, teaches a head-up display configured to project an image of a virtual marker which guides a traveling direction of the user's vehicle on a windshield of the user's vehicle (see Choi paragraph 53 regarding windshield projection HUD and paragraphs 484-486 and figure 16 regarding guiding images superimposed on road traveling direction to guide driver);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kimura to include the teaching of Choi by incorporating the traveling direction guiding HUD of Choi into the HUD of Kimura. One of ordinary skill would recognize that Kimura and Choi operate in exactly the same field of endeavor.

Regarding claim 2, the combination of Kimura and Choi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller shifts a display position of the virtual image of the virtual marker toward a near side as the inter-vehicle distance is reduced (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller).
Regarding claim 3, the combination of Kimura and Choi teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller does not display a portion of the virtual image of the virtual marker when the inter-vehicle distance becomes equal to or smaller than a first value (see Kimura paragraph 42 regarding display P becoming a blinking display when distance is smaller than first threshold, meaning a portion of the display is not displayed for some time).
Regarding claim 4, the combination of Kimura and Choi teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller does not display a portion of the virtual image of the virtual marker which overlaps with the user's vehicle (see Kimura figure 7A and paragraphs 92-93 that describes that when inter-vehicle distance is below threshold, projection of display P is stopped in favor of display K).
Regarding claim 5, the combination of Kimura and Choi teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller does not display the entire virtual image of the virtual marker when the inter-vehicle distance becomes equal to or smaller than a second value which is smaller than the first value (see Kimura figure 7B and paragraph 99-100 [with reference to paragraph 93] that describes that when inter-vehicle distance is below threshold, projection of display P is stopped in favor of display K, meaning that P is completely replaced, and that this threshold is smaller than the first threshold).
Regarding claim 6, the combination of Kimura and Choi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller changes a size of the virtual marker in a step-by-step manner in accordance with the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller).
Regarding claim 7, the combination of Kimura and Choi teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller changes a size of the virtual marker in a step-by-step manner in accordance with the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller).
Regarding claim 8, the combination of Kimura and Choi teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller determines the size of the virtual marker based on a size of the forward vehicle detected by the object detector (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller- it is obvious that a larger forward vehicle with a wider width would have a wider distance display P).
Regarding claim 9, the combination of Kimura and Choi teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the projection controller determines the size of the virtual marker based on a size of the forward vehicle detected by the object detector (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller- it is obvious that a larger forward vehicle with a wider width would have a wider distance display P).
Regarding claim 13, the combination of Kimura and Choi teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Kimura and Choi teaches wherein the virtual marker is an image indicating a vehicle shape, and a rear portion of the vehicle shape is not displayed (see Choi paragraphs 437-439 regarding vehicle shaped graphic icon that grows larger or smaller based on distance to preceding vehicle where the rear portion of the preceding vehicle .
One would be motivated to combine these teachings in order to provide for teachings relating to a display apparatus provided in a vehicle (see Choi paragraph 1). 
Regarding claim 14, Kimura teaches A display system of a head-up display, comprising:
an object detector configured to detect a forward vehicle which is traveling in front of the user's vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that detects forward vehicle);
an inter-vehicle distance measurement unit configured to measure an inter-vehicle distance between the user's vehicle and the forward vehicle (see Kimura paragraphs 60-61 regarding camera and laser radar that measures distance to forward vehicle);
a projection controller configured to control the head-up display such that a display position of a virtual image of the virtual marker is changed depending on the inter-vehicle distance (see Kimura figures 3 and 4 and paragraphs 39-40, and 43 regarding distance display P projected onto windshield HUD that spans the vehicle width of the preceding vehicle and grows larger and closer as the distance grows smaller);
However, Kimura does not explicitly teach a traveling direction guiding HUD as needed for the limitations of claim 14. 
Choi, in a similar field of endeavor, teaches a head-up display configured to project an image of a virtual marker which guides a traveling direction of the user's vehicle on a windshield of the user's vehicle (see Choi paragraph 53 regarding windshield projection HUD ;
an imaging camera configured to detect a viewing direction or a face direction of a driver (see Choi paragraph 326 regarding detection of driver sight-line with internal camera),
wherein the projection controller controls a position where the virtual image of the virtual marker is displayed based on a result of the detection performed by the imaging camera (see Choi paragraph 326-327 regarding detection of driver sight-line with internal camera and controlling position of virtual image based on detected sight line).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kimura to include the teaching of Choi by incorporating the traveling direction guiding HUD of Choi into the HUD of Kimura. One of ordinary skill would recognize that Kimura and Choi operate in exactly the same field of endeavor.
One would be motivated to combine these teachings in order to provide for teachings relating to a display apparatus provided in a vehicle (see Choi paragraph 1). 
Dependent claims 15-19 are analogous in scope to claims 2-4, 6, and 8, and are rejected according to the same reasoning.
Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20170036601) (hereinafter Kimura) in view of Choi et al. (US 20200361482) (hereinafter Choi), further in view of Lee et al. (US 20200391593) (hereinafter Lee).
Regarding claim 10, the combination of Kimura and Choi teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.

Lee, in a similar field of endeavor, teaches wherein the projection controller does not display the virtual image of the virtual marker irrespective of a degree of the inter-vehicle distance when the user's vehicle is stopped (see Lee paragraph 318-319 regarding terminating display of graphical output in vehicle when speed is below a certain range for a predetermined time- this includes when the vehicle is stopped. This may be combined with the HUD of Kimura and Choi to terminate the graphic display when the user's vehicle is stopped).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kimura and Choi to include the teaching of Lee by stopping the display of the HUD inter-vehicle distance graphics when the user vehicle speed falls below a threshold for a predetermined period of time, thus including when it is stopped. One of ordinary skill would recognize that Kimura, Choi, and Lee operate in the same field of endeavor regarding vehicle display control processes.
One would be motivated to combine these teachings in order to provide teachings relating to a display device provided in a vehicle (see Lee paragraph 1), especially a process that considers energy efficiency in the removal of unnecessary display icons (see Lee paragraph 319). If a user vehicle is stopped, the sophisticated HUD virtual marker of Kimura and Choi indicating inter-vehicle distance will no longer be necessary.
Regarding claim 11, the combination of Kimura and Choi teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
However, the combination of Kimura and Choi does not explicitly teach stopping display when the vehicle is stopped as needed for the limitations of claim 11. 
wherein the projection controller does not display the virtual image of the virtual marker irrespective of a degree of the inter-vehicle distance when the user's vehicle is stopped (see Lee paragraph 318-319 regarding terminating display of graphical output in vehicle when speed is below a certain range for a predetermined time- this includes when the vehicle is stopped. This may be combined with the HUD of Kimura and Choi to terminate the graphic display when the user's vehicle is stopped).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kimura and Choi to include the teaching of Lee by stopping the display of the HUD inter-vehicle distance graphics when the user vehicle speed falls below a threshold for a predetermined period of time, thus including when it is stopped. One of ordinary skill would recognize that Kimura, Choi, and Lee operate in the same field of endeavor regarding vehicle display control processes.
One would be motivated to combine these teachings in order to provide teachings relating to a display device provided in a vehicle (see Lee paragraph 1), especially a process that considers energy efficiency in the removal of unnecessary display icons (see Lee paragraph 319). If a user vehicle is stopped, the sophisticated HUD virtual marker of Kimura and Choi indicating inter-vehicle distance will no longer be necessary.
Regarding claim 12, the combination of Kimura and Choi teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
However, the combination of Kimura and Choi does not explicitly teach stopping display when the vehicle is stopped as needed for the limitations of claim 12. 
Lee, in a similar field of endeavor, teaches wherein the projection controller does not display the virtual image of the virtual marker irrespective of a degree of the inter-vehicle distance when the user's vehicle is stopped (see Lee paragraph 318-319 regarding terminating display of graphical output in vehicle when speed is below a certain range for a predetermined time- this includes when the vehicle is stopped. This may be combined with the HUD of Kimura and Choi to terminate the graphic display when the user's vehicle is stopped).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kimura and Choi to include the teaching of Lee by stopping the display of the HUD inter-vehicle distance graphics when the user vehicle speed falls below a threshold for a predetermined period of time, thus including when it is stopped. One of ordinary skill would recognize that Kimura, Choi, and Lee operate in the same field of endeavor regarding vehicle display control processes.
One would be motivated to combine these teachings in order to provide teachings relating to a display device provided in a vehicle (see Lee paragraph 1), especially a process that considers energy efficiency in the removal of unnecessary display icons (see Lee paragraph 319). If a user vehicle is stopped, the sophisticated HUD virtual marker of Kimura and Choi indicating inter-vehicle distance will no longer be necessary.
Dependent claim 20 is analogous in scope to claim 11, and is rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483